—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Kramer, J.), rendered March 3, 1993, convicting her of criminal sale of a controlled substance in the third degree under Ind. No. 1279/91, upon her plea of guilty, and imposing sentence and (2) two amended judgments of the same court both also rendered March 3, 1993, revoking sentences of probation previously imposed by the same court, upon a finding that she had violated conditions thereof, upon her admission, and imposing sentences of imprisonment upon her previous convictions of attempted criminal sale of a controlled substance in the third degree under Ind. Nos. 7143/90 and 11009/90 (one count under each indictment).
Ordered that the judgment and the amended judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which *780could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.